Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented in the case.  Examiner recommends rehearsal mode language of claim 13 because ascertaining where a user is rehearsing would be different technology.

Information Disclosure Statement

The information disclosure statements are submitted on 12/31/2019 and 12/22/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 10, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Topaloglu (US 20200201598 A1) in view of Edge et al. (US 20150132735 A1 hereinafter Edge)

claim 1, Topaloglu teaches at a computing system, a method of providing transition-related assistance during a presentation, the method comprising: [system monitoring presentation ¶5]
during a presentation, [¶5]
receiving content of the presentation, and based on the content received, [receives content of slide ¶32, ¶23]
determining via a machine learning model a transition within the presentation; and [based on visual cues (content) and machine learning determine when to transition ¶31-33 "verbal and/or visual cues indicative of an end of the current presented slide are evaluated, in which the evaluating is based, at least in part on, executing one or more machine learning algorithms"…"content of the slide"]
during a performance of the presentation, automatically enacting the transition.[automatic progression ¶25 "automatic slide page progression based on verbal and/or visual clues"]
Topaloglu does not specifically teach rehearsal of presentation   
However, Edge teaches rehearsal of presentation [details transitions during a rehearsal ¶16 " guides presenters through the process of creating and rehearsing delivery of presentations"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the slide navigation disclosed by Topaloglu by incorporating the rehearsal of presentation disclosed by Edge because both techniques address the same field of creating presentations and by incorporating Edge into Topaloglu improves presentations so users can deliver smoother more refined presentations  [Edge ¶14-15]

claim 2, the rejection of claim 1 is incorporated. Topaloglu and Edge further teach wherein receiving the content of the presentation comprises receiving from a user during the rehearsal a user input specifying the transition, and wherein determining the transition via the machine learning model comprises associating the user input with a user performance of a portion of the presentation. [Topaloglu analyzes a user's speech input to specify transition during performance of slide ¶25 " analyze a user's speech for verbal cues during a presentation of a slide indicating end of the slide"]

As to dependent claim 3, the rejection of claim 2 is incorporated. Topaloglu and Edge further teach wherein the portion of the presentation comprises a spoken phrase. [Topaloglu voiced phrase ¶39 "system observes an occurrence of certain keywords or word phrases"]

As to dependent claim 4, the rejection of claim 2 is incorporated. Topaloglu and Edge further teach wherein the user performance of the portion of the presentation comprises a user performance of a gesture and/or a movement to a different location. [Topaloglu hand slide (gesture) ¶25 " a camera is used to look for visual cues such as a hand slide"]

As to dependent claim 7, the rejection of claim 1 is incorporated. Topaloglu and Edge further teach wherein the content received comprises one or more of textual data, audio data, image data, and presentation program input. [Topaloglu slide text, spoken, camera images ¶25 input device ¶75]

claim 8, the rejection of claim 7 is incorporated. Topaloglu and Edge further teach wherein the content comprises the image data, and the image data comprises image data of a user performing the rehearsal of the presentation, the method further comprising: 
detecting within the image data a gesture performed by the user; and 
[Topaloglu hand slide (gesture) ¶25 " a camera is used to look for visual cues such as a hand slide"]
determining whether the gesture detected is associated with a known transition. [Topaloglu hand wave associated with next slide ¶25]

As to dependent claim 10, the rejection of claim 1 is incorporated. Topaloglu and Edge further teach wherein the rehearsal of the presentation comprises two or more rehearsals of the presentation, and wherein determining the transition via the machine learning model comprises analyzing a collection of user signals from the two or more rehearsals.[Edge iterations of rehearsal that track user information for readiness ¶44

As to dependent claim 12, the rejection of claim 2 is incorporated. Topaloglu and Edge further teach wherein the transition comprises a navigation to a different portion of the presentation, an animation, a media control, or an emphasis on a displayed object within the presentation. [Topaloglu transition to next slide ¶5, another slide ¶27-28]

As to independent claim 13, Topaloglu teaches a computing system, comprising: [system ¶70]


receive content of a presentation being rehearsed, and based on the content received, determine via a machine learning model a transition within the presentation; and [based on visual cues (content) and machine learning determine when to transition ¶31-33 "verbal and/or visual cues indicative of an end of the current presented slide are evaluated, in which the evaluating is based, at least in part on, executing one or more machine learning algorithms"…"content of the slide"]
while operating the presentation program in a presentation mode, automatically enact the transition. [automatic progression ¶25 "automatic slide page progression based on verbal and/or visual clues"]
Topaloglu does not specifically teach while operating a presentation program in a rehearsal mode
However, Edge teaches while operating a presentation program in a rehearsal mode, [rehearsal modes ¶15,¶52]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the slide navigation disclosed by Topaloglu by incorporating the while operating a presentation program in a rehearsal mode disclosed by Edge because both techniques address the same field of creating presentations and by incorporating Edge into Topaloglu improves presentations so users can deliver smoother more refined presentations  [Edge ¶14-15]

claim 14, the rejection of claim 2 is incorporated. Topaloglu and Edge further teach wherein the instructions executable to receive the content of the presentation are executable to receive one or more of textual data, audio data, image data, and presentation program input. [Topaloglu slide text, spoken, camera images ¶25 input device ¶75]

As to dependent claim 16, the rejection of claim 2 is incorporated. Topaloglu and Edge further teach wherein the instructions are executable to: receive the content of the presentation being rehearsed by receiving, during a rehearsal, a user input specifying the transition; and wherein the instructions are executable to determine the transition via the machine learning model by associating the user input with a user performance of a portion of the presentation, the portion comprising one or more of a spoken phrase, a gesture, and a movement to a different location. [Topaloglu spoken, hand slide (gesture) ¶25 " a camera is used to look for visual cues such as a hand slide"]

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Topaloglu in view of Edge as applied in the rejection of claim 1 above and further in view of Edge et al. (US 20150095785 A1 hereinafter Edge 2)

As to dependent claim 5, Topaloglu and Edge teach the limitations of claim 1 that is incorporated above, Topaloglu and Edge further teach automatically detecting one or more possible transitions within the presentation; and [Topaloglu detects possible change of slide ¶25]
Topaloglu and Edge do not specifically teach presenting, to the user, the one or more possible transitions.

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the slide navigation disclosed by Topaloglu and Edge by incorporating the presenting, to the user, the one or more possible transitions disclosed by Edge 2 because all techniques address the same field of creating presentations and by incorporating Edge2 into Topaloglu and Edge improves presentations so users can deliver smoother more refined presentations  [Edge ¶14-15]

As to dependent claim 6, the rejection of claim 1 is incorporated. Topaloglu, Edge and Edge 2 further teach receiving an input selecting one of the one or more possible transitions; and receiving an input specifying an alternate transition that is different from the one or more possible transitions. [Edge 2 select transition options and manual entry of slide transition ¶31 “allow the user to manually identify a time period after which the presentation automatically advances to another slide. As illustrated in the slide transition area 128 of FIG. 1, the user may select to advance to a non-consecutive slide or to advance automatically after a specified time period to a specified slide”]

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Topaloglu in view of Edge as applied in the rejection of claim 7 and 13 above and further in view of Anders et al. (US 20190129592 A1 hereinafter Anders)

claim 9, Topaloglu and Edge teach the limitations of claim 7 that is incorporated above, 
Topaloglu and Edge do not specifically teach determining a semantic meaning associated with the textual data; and recommending a recommended transition based upon the semantic meaning.
However Anders teaches determining a semantic meaning associated with the textual data; and[natural language processing of text/image data from slides to derive topics ¶37, ¶48] recommending a recommended transition based upon the semantic meaning. [Fig. 14 illustrates a recommended transition ¶61]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the slide navigation disclosed by Topaloglu and Edge by incorporating the determining a semantic meaning associated with the textual data; and recommending a recommended transition based upon the semantic meaning disclosed by Anders because all techniques address the same field of creating presentations and by incorporating Anders into Topaloglu and Edge improves slide navigation so users can better respond to questions and align topics to the audience [Anders ¶3-4]

As to dependent claim 15, Topaloglu and Edge teach the limitations of claim 13 that is incorporated above, 
Topaloglu and Edge do not specifically teach determining a semantic meaning associated with the textual data; and recommending a recommended transition based upon the semantic meaning.

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the slide navigation disclosed by Topaloglu and Edge by incorporating the determining a semantic meaning associated with the textual data; and recommending a recommended transition based upon the semantic meaning disclosed by Anders because all techniques address the same field of creating presentations and by incorporating Anders into Topaloglu and Edge improves slide navigation so users can better respond to questions and align topics to the audience [Anders ¶3-4]

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Topaloglu in view of Edge as applied in the rejection of claim 1 above and further in view of Gupta et al. (US 20160049094 A1 hereinafter Gupta)

As to dependent claim 11, Topaloglu and Edge teach the limitations of claim 1 that is incorporated above, 
Topaloglu and Edge do not specifically teach further comprising, based upon the content received, recommending a connecting phrase for transitioning from a first portion to a second portion of the presentation.
However Gupta teaches further comprising, based upon the content received, recommending a connecting phrase for transitioning from a first portion to a second portion of 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the slide navigation disclosed by Topaloglu and Edge by incorporating the further comprising, based upon the content received, recommending a connecting phrase for transitioning from a first portion to a second portion of the presentation disclosed by Gupta because all techniques address the same field of creating presentations and by incorporating Gupta into Topaloglu and Edge enhances presentations with more feedback and training for improved engagement [Gupta ¶8-9]

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Topaloglu in view of Edge as applied in the rejection of claim 13 above and further in view of Meshram. (US 20200105251 A1 hereinafter Meshram)

As to dependent claim 17, Topaloglu and Edge teach the limitations of claim 13 that is incorporated above. Topaloglu and Edge further teach identify a transitional trigger in the content received, the transitional trigger associated with the transition; [Topaloglu triggers for next slide cues/clue ¶28 "verbal cues during a presentation of a slide indicating end of the slide (e.g., brief silence, keywords, vocal tone change, change in pace of speech),"…"slide text"]
Topaloglu and Edge do not specifically teach determine an alternate transitional trigger for the transition; and present the alternate transitional trigger to a user.
However Meshram teaches determine an alternate transitional trigger for the transition; and [determines synonyms (alternative triggers) ¶32 "a word or phrase spoken by an authorized 
present the alternate transitional trigger to a user. [displays transitions ¶27 "a native application that allows for the creation of trigger phrase entries 300 may be executed and presented to the presenter"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the slide navigation disclosed by Topaloglu and Edge by incorporating the determine an alternate transitional trigger for the transition; and present the alternate transitional trigger to a user disclosed by Meshram because all techniques address the same field of creating presentations and by incorporating Meshram into Topaloglu and Edge provides more efficient slide navigation with accurate transitioning [Meshram ¶1]

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Topaloglu in view of Edge as applied in the rejection of claim 13 above and further in view of Meshram.

As to independent claim 18, Topaloglu teaches  at a computing system, a method of training a machine learning model, the method comprising: [learning algorithm system ¶4]
 during a rehearsal of a presentation:  [dry runs ¶39]

receiving one or more of image data, audio data, and textual data; [receives content of slide ¶32, ¶23]

using the one or more of the image data, the audio data, and the textual data, determining a transitional trigger associated with the transition; and  [uses slide, and voice triggers (cues/clue) ¶28 "verbal cues during a presentation of a slide indicating end of the slide (e.g., brief silence, keywords, vocal tone change, change in pace of speech),"…"slide text"]
training the machine learning model by inputting the transitional trigger and the transition as training data to the machine learning model. [learns cues from data using language training ¶4, ¶31 "executing one or more machine learning algorithms or APIs, such as, for example, executing an NLP computing technique on the monitored speech during a display of the current slide"]
Topaloglu does not specifically teach during a rehearsal of a presentation: [dry runs ¶39] training a learning model with transitions.
However Meshram teaches during a rehearsal of a presentation: training a learning model with transitions [Fig, 4 illustrates process of training triggers for transitions  ¶38-39] 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the slide navigation disclosed by Topaloglu incorporating during a rehearsal of a presentation: [dry runs ¶39] training a learning model with transitions disclosed by Meshram because both techniques address the same field of creating presentations and by incorporating Meshram into Topaloglu provides more efficient slide navigation with accurate transitioning [Meshram ¶1]

claim 19, the rejection of claim 18 is incorporated. Topaloglu and Meshram further teach wherein the user input is performed by a user, the method further comprising inputting, as training data to the machine learning model, other transitional triggers and other associated transitions performed by other users. [Meshram determines synonyms (other triggers) ¶27, ¶32 "a word or phrase spoken by an authorized user that is similar to the trigger phrase may have the same effect as if the trigger phrase was spoken" ]

As to dependent claim 20, the rejection of claim 18 is incorporated. Topaloglu and Meshram further teach wherein the training of the machine learning model by inputting the transitional trigger and the transition is an initial training of the machine learning model, and the transitional trigger is an initial transitional trigger, [Topaloglu learns over time ¶4, ¶31]
the method further comprising, during a later rehearsal of the presentation after the initial training of the machine learning model: receiving a subsequent user input specifying the transition within the presentation;  [Meshram creates transitions ¶27 "a native application that allows for the creation of trigger phrase entries 300 may be executed and presented to the presenter"]
determining a subsequent transitional trigger associated with the transition that is different from the initial transitional trigger; and [Meshram determines synonyms (other triggers) ¶27, ¶32 "a word or phrase spoken by an authorized user that is similar to the trigger phrase may have the same effect as if the trigger phrase was spoken" ]
training the machine learning model by inputting the subsequent transitional trigger associated with the transition as training data to the machine learning model. [Topaloglu learns cues from data using language training ¶4, ¶31 "executing one or more machine learning 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Tamir et al. (US 20190318010 A1) teaches presentations where speech is converted and analzed for navigation of slides (see claim 1 and ¶4)
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Beau Spratt whose telephone number is 571 272 9919.  The examiner can normally be reached 8:30am to 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/BEAU D SPRATT/            Primary Examiner, Art Unit 2143